Citation Nr: 0834047	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear disorder, to include hearing loss.

4. Entitlement to service connection for an ear disorder, to 
include hearing loss. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 1982 to July 1982 and continued to serve with the 
Mississippi National Guard until November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  Subsequent to this 
decision, the appellant relocated to Indiana; thereafter, the 
Indianapolis RO assumed jurisdiction over the claims.

In his October 2005 substantive appeal, the appellant 
indicated that he wished a personal hearing before a Veterans 
Law Judge, sitting at the RO.  His hearing was scheduled for 
August 2008; however, the appellant failed to appear.  As no 
further communication from the appellant with regard to a 
hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2007).

The issue of entitlement to service connection for an ear 
disorder, to include hearing loss addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Diabetes mellitus was not present in service or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.
2. Hypertension was not present in service or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

3. The evidence added to the record since the prior final 
October 1997 rating decision is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2. Hypertension was not incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3. The October 1997 rating decision is final; new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for an ear disorder, to 
include hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
Board's decision to reopen the appellant's claim of 
entitlement to service connection for an ear disorder, to 
include hearing loss is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and implementing regulations.  With regard to his service 
connection claims for diabetes mellitus and hypertension, the 
Board finds that all necessary notice requirements have been 
met, as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with VCAA 
notification letters in August 2004, September 2004, and 
October 2004, prior to the initial unfavorable AOJ decision 
issued in January 2005.  Additional letters were sent in 
January 2007 and February 2007.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2005 informed 
the appellant of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, January 2007 and February 
2007 VCAA letters provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice.  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the appellant's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the appellant was provided with all necessary 
notice under VCAA prior to the initial adjudication of his 
claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claims.  The 
appellant's service treatment records, VA medical records, 
Social Security Administration (SSA) records and private 
medical records, were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.  The Board 
observes that the appellant identified records from Gamble 
Brothers Clinic dated in 1996 and requested that VA obtain 
them.  However, in response to this request, the Clinic 
responded that they had no records for the appellant dating 
back to 1996.  The appellant was advised of the situation in 
the October 2004 letter, and reminded that it was ultimately 
his responsibility to ensure relevant evidence was submitted 
in support of his claim.  Thus, the Board finds that VA has 
satisfied its duty to assist in obtaining available, relevant 
records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
appellant has diabetes mellitus or hypertension as a result 
of his military service is not necessary to decide his 
claims.  Any current medical opinion linking such 
disabilities to the appellant's military service would 
necessarily be based upon the unsubstantiated history 
provided by him decades following his discharge from service.  
In the absence of any evidence of complaints, treatment, or 
diagnoses referable to diabetes mellitus or hypertension in 
service, there is no competent basis upon which to conclude 
that the appellant's current disability is related to 
service.  In addition, no competent medical evidence 
suggesting such causal connection has been submitted or 
identified by the appellant.  Accordingly, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claims without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claims.

II. Analysis

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For VA compensation purposes, service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  
Active duty is full time duty in the Armed Forces other than 
active duty for training.  Id.  With regard to National Guard 
service, ACDUTRA is full time duty performed under 32 
U.S.C.A. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.  Inactive duty training 
is duty other than full-time duty performed under the same 
provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 or 
the prior corresponding provisions of law.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board notes that there are also statutory presumptions in 
place that are intended to allow service connection for 
certain diseases when the evidence might otherwise not 
indicate service connection is warranted.  See 38 C.F.R. § 
3.303(d).  Where an appellant served for at least 90 days 
during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, including diabetes 
mellitus and hypertension, to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  However, these presumptions are not 
applicable to National Guard service; thus, they will not be 
discussed further.

The appellant had active duty for training from March 1982 to 
July 1982 with the Mississippi National Guard, and 
subsequently served with the Mississippi National Guard until 
August 1988.  The appellant claims that he had no problems 
with diabetes mellitus or hypertension prior to his military 
service, and thus, argues that these disorders were incurred 
in service.  Consequently, he contends that service 
connection is warranted for diabetes mellitus and 
hypertension.

Initially, the Board observes that private treatment records, 
as well as VA treatment records, associated with the claims 
file reveal that the appellant is being treated for both of 
these disorders.  Thus, the appellant has current diagnoses 
of diabetes mellitus and hypertension.

However, the Board observes that the appellant's service 
treatment records are silent for complaint, treatment, or 
diagnosis of either diabetes mellitus or hypertension.  
Moreover, the first note of concern over the appellant's 
blood pressure is dated in September 1994, and no records 
dated prior to May 2001 reflect treatment for diabetes 
mellitus.  The lapse in time between service and the first 
complaints and diagnoses weighs against the appellant's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the appellant has not complained of the malady 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Finally, no competent medical evidence even suggests that the 
appellant's diabetes mellitus or hypertension began in, or 
was the result of his military service.  The Board has 
considered the appellant's own statements regarding his 
claimed in-service etiology of his current diabetes mellitus 
and hypertension.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of relationship between 
the appellant's diabetes mellitus and hypertension and 
service, service connection is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for diabetes mellitus and hypertension.  
Therefore, his claims must be denied.

New and material evidence

In a rating decision dated in October 1997, the RO denied 
service connection for an ear disorder, to include hearing 
loss on the basis that there was no relationship between the 
appellant's current bilateral hearing loss and any disease, 
incident or injury in service.  In October 1997, the 
appellant was advised of the decision and his appellate 
rights.  No timely appeal was received.  The next 
communication received from the appellant with regard to this 
claim was his June 2004 application to reopen his claim for 
service connection.  Thus, the October 1997 decision is 
final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The definition of new and material evidence was revised, 
effective August 29, 2001.  See 66 Fed. Reg. 45,620 (August 
29, 2001).  The appellant filed his claim in June 2004; thus, 
the definition applicable to the claim is as follows:
 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
At the time of the October 1997 rating decision, the 
appellant's service treatment records and a private audiogram 
showing hearing loss were of record.  Service treatment 
records revealed treatment during ACDUTRA for an ear 
disorder.  However, the basis of the October 1997 decision 
was that no evidence established a relationship between the 
appellant's hearing loss and his military service.  Since 
that decision, the appellant has submitted multiple VA and 
private treatment records revealing recurrent ear treatment 
and surgery resulting in the placement of bilateral ear 
tubes.  Additionally, an August 2008 VA examination report 
suggests that the appellant's hearing loss may be due to his 
ear disorder.  This evidence is new in that there was no 
evidence of a current ear disorder other than hearing loss at 
the time of the October 1997 decision.  Further, the evidence 
is also material in that it raises a reasonable possibility 
of substantiating the appellant's claim because it shows 
another current ear disorder that may be related to service, 
as well as indicates that there may be entitlement to service 
connection for hearing loss on a secondary basis.  
Accordingly, the appellant's claim for service connection for 
an ear disorder, to include hearing loss, is considered 
reopened.     


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an ear disorder, to include hearing loss, is 
granted.


REMAND

The Board determines that a remand is now required for 
further development of the veteran's ear disorder claim 
before consideration of the merits.  Specifically, the Board 
observes that the appellant's service treatment records 
indicate that he was twice seen in 1985 for complaints of an 
ear disorder.  Service personnel records reveal that the 
appellant was on ACDUTRA at the time of these treatments.  No 
VA examination has been performed to address whether the 
appellant's current ear disorder, which required the 
placement of bilateral ear tubes, is related to his military 
service.  Moreover, the August 2007 VA examiner stated that 
the appellant has a current mixed hearing loss with a 
conductive component that should be evaluated by ENT prior to 
a decision on disability.  Thus, the evidence also suggests 
that the appellant's hearing loss, even if not directly 
related to service, may be secondary to his ear disorder, for 
which service connection may be appropriate.  Thus, a remand 
is required in order to afford the appellant a VA examination 
to ascertain the nature and etiology of his current bilateral 
ear disorder, as well as whether his hearing loss is a result 
of that ear disorder.

Further, a May 2004 VA treatment record indicates that the 
appellant had a hearing test five years prior.  It is not 
clear whether the test was performed by a VAMC or a private 
provider.  Thus, the appellant should again be requested to 
identify any VA or private treatment that he received for his 
ear disorder or hearing loss since military service that is 
not already of record.
Finally, as the record has reasonably raised a claim of 
secondary service connection for hearing loss, additional 
notice is required under VCAA.  Specifically, the appellant 
has not been advised of the evidence necessary to establish 
service connection for hearing loss as secondary to the 
claimed ear disorder.  Further, while this appeal was 
pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection.  The intent of the 
amendment is to conform the regulation to Allen v. Brown, 7 
Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which an appellant may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  See 71 Fed. Reg. 52,744 (September 7, 
2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, in accordance with Allen.
Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a VCAA letter that 
advises him of the evidence necessary 
to establish service connection for 
hearing loss on a secondary basis, to 
include advising him that he must 
establish either causation or a 
permanent increase in severity of his 
hearing loss as a result of a service-
connected disability.  The letter 
should also again request that the 
appellant identify VA and private 
treatment for his ear disorder or 
hearing loss since his military service 
that is not already of record, to 
include a 1999 audiological evaluation.

2.	Schedule the appellant for another VA 
examination with an ENT specialist to 
determine the existence and etiology of 
a current ear disorder, as well as the 
nature and etiology of his current 
hearing loss, to include as secondary 
to any ear disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  All 
necessary and appropriate tests should 
be performed.  Upon physical 
examination and review of the record, 
the VA examiner should answer the 
following questions:

Is it at least as likely as not (50 
percent or greater probability) that 
any current ear disorder is related to 
the appellant's military service, to 
include the treatment for his ears in 
1985? 

Is it at least as likely as not (50 
percent or greater probability) that 
any current hearing loss is proximately 
due to or been chronically worsened by 
any current ear disorder? 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claim should be 
readjudicated, to include all evidence 
received since the December 2007 
supplemental statement of the case.  
The appellant and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


